Exhibit 10.1

2004 EQUITY INCENTIVE PLAN

OF

HYPERION SOLUTIONS CORPORATION, AS AMENDED



  1.   Purpose of this Plan

The purpose of this 2004 Equity Incentive Plan is to enhance the long-term
stockholder value of Hyperion Solutions Corporation, by offering opportunities
to eligible individuals to participate in the growth in value of the equity of
Hyperion Solutions Corporation.



  2.   Definitions and Rules of Interpretation

2.1 Definitions.

This Plan uses the following defined terms:



  (a)   “Administrator” means the Board or the Committee, or any officer or
employee of the Company to whom the Board or the Committee delegates authority
to administer this Plan.



  (b)   “Affiliate” means a “parent” or “subsidiary” (as each is defined in
Section 424 of the Code) of the Company and any other entity that the Board or
Committee designates as an “Affiliate” for purposes of this Plan.



  (c)   “Applicable Law” means any and all laws of whatever jurisdiction, within
or without the United States, and the rules of any stock exchange or quotation
system on which Shares are listed or quoted, applicable to the taking or
refraining from taking of any action under this Plan, including the
administration of this Plan and the issuance or transfer of Awards or Award
Shares.



  (d)   “Award” means a Stock Award (e.g. restricted stock unit award), Cash
Award, or Option granted in accordance with the terms of this Plan.



  (e)   “Award Agreement” means the document evidencing the grant of an Award.



  (f)   “Award Shares” means Shares covered by an outstanding Award or purchased
under an Award.



  (g)   “Awardee” means: (i) a person to whom an Award has been granted,
including a holder of a Substitute Award and (ii) a person to whom an Award has
been transferred in accordance with all applicable requirements of Sections 6.5,
7(h), and 17.



  (h)   “Board” means the Board of Directors of the Company.



  (i)   "Brio Plan Shares” means the Shares, which were originally reserved for
issuance under the Brio Software, Inc. 1998 Stock Option Plan and 1998
Directors’ Stock Option Plan but that were not issued or subject to options as
of the consummation of the transactions contemplated by that certain Agreement
and Plan of Merger and Reorganization dated July 23, 2002, among parties
including the Company and Brio Software, Inc., on a post-converted basis under
such agreement, and became available for issuance pursuant to the Former Plan.



  (j)   “Cash Award” means the right to receive cash as described in Section
8.3.



  (k)   “Change in Control” means any transaction or event that the Board
specifies as a Change in Control under Section 10.4.



  (l)   “Code” means the Internal Revenue Code of 1986.



  (m)   “Committee” means a committee composed of Company Directors appointed in
accordance with the Company’s charter documents and Section 4.



  (n)   “Company” means Hyperion Solutions Corporation, a Delaware corporation.



  (o)   “Company Director” means a member of the Board.



  (p)   “Consultant” means an individual who, or an employee of any entity that,
provides bona fide services to the Company or an Affiliate not in connection
with the offer or sale of securities in a capital-raising transaction, but who
is not an Employee.



  (q)   “Director” means a member of the Board or a member of the board of
directors of an Affiliate.



  (r)   “Divestiture” means any transaction or event that the Board specifies as
a Divestiture under Section 10.5.



  (s)   "Domestic Relations Order” means a “domestic relations order” as defined
in, and otherwise meeting the requirements of, Section 414(p) of the Code,
except that reference to a “plan” in that definition shall be to this Plan.



  (t)   "Effective Date” means the later of the date on which this Plan is
approved by the Company’s stockholders and the date on which this Plan is
approved by the Board.



  (u)   “Employee” means a regular employee of the Company or an Affiliate,
including an Executive, officer or an individual who is also a Director, who is
treated as an employee in the personnel records of the Company or an Affiliate,
but not individuals who are classified by the Company or an Affiliate as:
(i) leased from or otherwise employed by a third party, (ii) independent
contractors, or (iii) intermittent or temporary workers. The Company’s or an
Affiliate’s classification of an individual as an “Employee” (or as not an
“Employee”) for purposes of this Plan shall not be altered retroactively even if
that classification is changed retroactively for another purpose as a result of
an audit, litigation or otherwise. An Awardee shall not cease to be an Employee
due to transfers between locations of the Company, or between the Company and an
Affiliate, or to any successor to the Company or an Affiliate that assumes the
Awardee’s Options under Section 10. Neither service as a Director nor receipt of
a director’s fee shall be sufficient to make a Director an “Employee.”



  (v)   “Exchange Act” means the Securities Exchange Act of 1934.



  (w)   “Executive” means, if the Company has any class of any equity security
registered under Section 12 of the Exchange Act, an individual who is subject to
Section 16 of the Exchange Act or who is a “covered employee” under
Section 162(m) of the Code, in either case because of the individual’s
relationship with the Company or an Affiliate. If the Company does not have any
class of any equity security registered under Section 12 of the Exchange Act,
“Executive” means any (i) Director, (ii) officer elected or appointed by the
Board, or (iii) beneficial owner of more than 10% of any class of the Company’s
equity securities.



  (x)   “Expiration Date” means, with respect to an Award, the date stated in
the Award Agreement as the expiration date of the Award or, if no such date is
stated in the Award Agreement, then the last day of the maximum exercise period
for the Award, disregarding the effect of an Awardee’s Termination or any other
event that would shorten that period.



  (y)   “Fair Market Value” means the value of Shares as determined under
Section 18.2.



  (z)   "Former Plan” means the Company’s 1995 Stock Option/Stock Issuance Plan.



  (aa)   “Fundamental Transaction” means any transaction or event described in
Section 10.3.



  (bb)   “Grant Date” means the date the Administrator approves the grant of an
Award. However, if the Administrator specifies that an Award’s Grant Date is a
future date or the date on which a condition is satisfied, the Grant Date for
such Award is that future date or the date that the condition is satisfied.



  (cc)   “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option under Section 422 of the Code and designated as an
Incentive Stock Option in the Award Agreement for that Option.



  (dd)   “Nonstatutory Option” means any Option other than an Incentive Stock
Option.



  (ee)   “Non-Employee Director” means any person who is a member of the Board
but is not an Employee of the Company or any Affiliate of the Company and has
not been an Employee of the Company or any Affiliate of the Company at any time
during the preceding twelve months. Service as a Director does not in itself
constitute employment for purposes of this definition.



  (ff)   "Objectively Determinable Performance Condition” shall mean a
performance condition (i) that is established (A) at the time an Award is
granted or (B) no later than the earlier of (1) 90 days after the beginning of
the period of service to which it relates, or (2) before the elapse of 25% of
the period of service to which it relates, (ii) that is uncertain of achievement
at the time it is established, and (iii) the achievement of which is
determinable by a third party with knowledge of the relevant facts. Examples of
measures that may be used in Objectively Determinable Performance Conditions
include net order dollars, net profit dollars, net profit growth, net revenue
dollars, revenue growth, individual performance, earnings per share, return on
assets, return on equity, and other financial objectives, objective customer
satisfaction indicators and efficiency measures, each with respect to the
Company and/or an Affiliate or individual business unit.



  (gg)   “Officer” means an officer of the Company as defined in Rule 16a-1
adopted under the Exchange Act.



  (hh)   “Option” means a right to purchase Shares of the Company granted under
this Plan.



  (ii)   “Option Price” means the price payable under an Option for Shares, not
including any amount payable in respect of withholding or other taxes.



  (jj)   “Option Shares” means Shares covered by an outstanding Option or
purchased under an Option.



  (kk)   “Plan” means this 2004 Equity Incentive Plan of Hyperion Solutions
Corporation, as amended.



  (ll)   “Purchase Price” means the price payable under a Stock Award for
Shares, not including any amount payable in respect of withholding or other
taxes.



  (mm)   “Rule 16b-3” means Rule 16b-3 adopted under Section 16(b) of the
Exchange Act.



  (nn)   “Securities Act” means the Securities Act of 1933.



  (oo)   “Share” means a share of the common stock of the Company or other
securities substituted for the common stock under Section 10.



  (pp)   “Stock Award” means an offer by the Company to sell shares subject to
certain restrictions pursuant to the Award Agreement as described in Section 8.2
or, as determined by the Committee, a notional account representing the right to
be paid an amount based on Shares.



  (qq)   “Substitute Award” means a Substitute Option or Substitute Stock Award
granted in accordance with the terms of this Plan.



  (rr)   “Substitute Option” means an Option granted in substitution for, or
upon the conversion of, an option granted by another entity to purchase equity
securities in the granting entity.



  (ss)   “Substitute Stock Award” means a Stock Award granted in substitution
for, or upon the conversion of, a stock award granted by another entity to
purchase equity securities in the granting entity.



  (tt)   “Termination” means that the Awardee has ceased to be, with or without
any cause or reason, an Employee, Director or Consultant. However, unless so
determined by the Administrator, or otherwise provided in this Plan,
“Termination” shall not include a change in status from an Employee, Consultant
or Director to another such status. An event that causes an Affiliate to cease
being an Affiliate shall be treated as the “Termination” of that Affiliate’s
Employees, Directors, and Consultants.

2.2 Rules of Interpretation. Any reference to a “Section,” without more, is to a
Section of this Plan. Captions and titles are used for convenience in this Plan
and shall not, by themselves, determine the meaning of this Plan. Except when
otherwise indicated by the context, the singular includes the plural and vice
versa. Any reference to a statute is also a reference to the applicable rules
and regulations adopted under that statute. Any reference to a statute, rule or
regulation, or to a section of a statute, rule or regulation, is a reference to
that statute, rule, regulation, or section as amended from time to time, both
before and after the Effective Date and including any successor provisions.

3. Shares Subject to this Plan; Term of this Plan

3.1 Number of Award Shares. The maximum Shares issuable under this Plan shall
only be those Shares available for grant under the Former Plan (including
(a) Shares which were subject to previous awards under the Former Plan but which
become available for subsequent grant under the terms of the Former Plan and
(b) Brio Plan Shares) plus an additional 6,000,000 Shares. If any Shares subject
to an Award are forfeited, canceled, exchanged or surrendered or if an Award
otherwise terminates or expires without a distribution of Shares to the Awardee,
the Shares with respect to such Award shall, to the extent of any such
forfeiture, cancellation, exchange, surrender, termination or expiration, again
be available for Awards under the Plan subject to the above-noted maximum Shares
issuable; provided that, to the extent required for the Plan to comply with
Rule 16b-3 promulgated under the Exchange Act, in the case of forfeiture,
cancellation, exchange or surrender of Shares with respect to a Stock Award, the
number of Shares with respect to such Awards shall be not be available for
Awards hereunder unless dividends paid on such Shares are also forfeited,
canceled, exchanged or surrendered.

3.2 Source of Shares. Award Shares may be: (a) Shares that have never been
issued, (b) Shares that have been issued but are no longer outstanding, or
(c) Shares that are outstanding and are acquired to discharge the Company’s
obligation to deliver Award Shares.

3.3 Term of this Plan



  (a)   This Plan shall be effective on, and Awards may be granted under this
Plan on and after the Effective Date.



  (b)   Subject to the provisions of Section 14, Awards may be granted under
this Plan for a period of ten years from the earlier of the date on which the
Board approves this Plan and the date the Company’s stockholders approve this
Plan. Accordingly, Awards may not be granted under this Plan after the ten-year
anniversary of the earlier of those dates.

4. Administration

4.1 General



  (a)   The Board shall have ultimate responsibility for administering this
Plan. The Board may delegate certain of its responsibilities to a Committee,
which shall consist of at least two members of the Board. The Board or the
Committee may further delegate its responsibilities to any Employee of the
Company or any Affiliate. Where this Plan specifies that an action is to be
taken or a determination made by the Board, only the Board may take that action
or make that determination. Where this Plan specifies that an action is to be
taken or a determination made by the Committee, only the Committee may take that
action or make that determination. Where this Plan references the
“Administrator,” the action may be taken or determination made by the Board, the
Committee, or other Administrator. However, only a Committee comprised of
independent directors (as defined in Rule 4200 (15) of the NASD Marketplace
Rules), may grant, and have ultimate responsibility for administering, Awards to
Non-Employee Directors and only the Board or the Committee may approve grants of
Awards to Executives, and an Administrator other than the Board or the Committee
may grant Awards only within the guidelines established by the Board or
Committee. Moreover, all actions and determinations by any Administrator are
subject to the provisions of this Plan.



  (b)   So long as the Company has registered and outstanding a class of equity
securities under Section 12 of the Exchange Act, the Committee shall consist of
Company Directors who are “Non-Employee Directors” as defined in Rule 16b-3 and,
after the expiration of any transition period permitted by Treasury Regulations
Section 1.162-27(h)(3), who are “outside directors” as defined in Section 162(m)
of the Code.

4.2 Authority of the Board or the Committee. Subject to the other provisions of
this Plan, the Board or the Committee shall have the authority to:



  (a)   grant Awards, including Substitute Awards;



  (b)   determine the Fair Market Value of Shares;



  (c)   determine the Option Price and the Purchase Price of Awards;



  (d)   select the Awardees;



  (e)   determine the times Awards are granted;



  (f)   determine the number of Shares subject to each Award;



  (g)   determine the methods of payment that may be used to purchase Award
Shares;



  (h)   determine the methods of payment that may be used to satisfy withholding
tax obligations;



  (i)   determine the other terms of each Award, including but not limited to
the time or times at which Awards may be exercised, whether and under what
conditions an Award is assignable, and whether an Option is a Nonstatutory
Option or an Incentive Stock Option;



  (j)   modify or amend any Award;



  (k)   authorize any person to sign any Award Agreement or other document
related to this Plan on behalf of the Company;



  (l)   determine the form of any Award Agreement or other document related to
this Plan, and whether that document, including signatures, may be in electronic
form;



  (m)   interpret this Plan and any Award Agreement or document related to this
Plan;



  (n)   correct any defect, remedy any omission, or reconcile any inconsistency
in this Plan, any Award Agreement or any other document related to this Plan;



  (o)   adopt, amend, and revoke rules and regulations under this Plan,
including rules and regulations relating to sub-plans and Plan addenda;



  (p)   adopt, amend, and revoke special rules and procedures which may be
inconsistent with the terms of this Plan, set forth (if the Administrator so
chooses) in sub-plans regarding (for example) the operation and administration
of this Plan and the terms of Awards, if and to the extent necessary or useful
to accommodate non-U.S. Applicable Laws and practices as they apply to Awards
and Award Shares held by, or granted or issued to, persons working or resident
outside of the United States or employed by Affiliates incorporated outside the
United States;



  (q)   determine whether a transaction or event should be treated as a Change
in Control, a Divestiture or neither;



  (r)   determine the effect of a Fundamental Transaction and, if the Board
determines that a transaction or event should be treated as a Change in Control
or a Divestiture, then the effect of that Change in Control or Divestiture; and



  (s)   make all other determinations the Administrator deems necessary or
advisable for the administration of this Plan.

4.3 Scope of Discretion. Subject to the provisions of this Section 4.3, on all
matters for which this Plan confers the authority, right or power on the Board,
the Committee, or other Administrator to make decisions, that body may make
those decisions in its sole and absolute discretion. Those decisions will be
final, binding and conclusive. In making its decisions, the Board, Committee or
other Administrator need not treat all persons eligible to receive Awards, all
Awardees, all Awards or all Award Shares the same way. Notwithstanding anything
herein to the contrary, and except as provided in Section 14.3, the discretion
of the Board, Committee or other Administrator is subject to the specific
provisions and specific limitations of this Plan, as well as all rights
conferred on specific Awardees by Award Agreements and other agreements.

5. Persons Eligible to Receive Awards

5.1 Eligible Individuals. Awards (including Substitute Awards) may be granted
to, and only to, Employees, Directors and Consultants, including to prospective
Employees, Directors and Consultants conditioned on the beginning of their
service for the Company or an Affiliate. However, Incentive Stock Options may
only be granted to Employees, as provided in Section 7(g).

5.2 Section 162(m) Limitation.



  (a)   Options. Subject to the provisions of this Section 5.2, for so long as
the Company is a “publicly held corporation” within the meaning of Section
162(m) of the Code: (i) no Employee may be granted one or more Options within
any fiscal year of the Company under this Plan to purchase more than 1,050,000
Shares under Options, subject to adjustment pursuant to Section 10 and
(ii) Options may be granted to an Executive only by the Committee (and,
notwithstanding anything to the contrary in Section 4.1(a), not by the Board).
If an Option is cancelled, forfeited, exchanged, surrendered, terminated or
otherwise expires without being exercised or if the Option Price of an Option is
reduced, that cancelled, forfeited, exchanged, surrendered, terminated, expired
or repriced Option shall continue to be counted against the limit on Awards that
may be granted to any individual under this Section 5.2. Notwithstanding
anything herein to the contrary, a new Employee of the Company or an Affiliate
shall be eligible to receive up to a maximum of 1,800,000 Shares under Options
in the calendar year in which they commence employment, subject to adjustment
pursuant to Section 10.

Cash Awards and Stock Awards. Any Cash Award or Stock Award intended as
“qualified performance-based compensation” within the meaning of Section 162(m)
of the Code must vest or become exercisable contingent on the achievement of one
or more Objectively Determinable Performance Conditions. Subject to the
limitations set forth in Section 5.2(a) with respect to Options and
Section 8.2(a) with respect to Stock Awards, the Committee shall have the
discretion to determine the time and manner of compliance with Section 162(m) of
the Code. No Employee, Director or Consultant may be granted a Cash Award in
excess of $5,000,000 in any fiscal year of the Company, subject to adjustment
pursuant to Section 10.

6. Terms and Conditions of Options

The following rules apply to Options granted pursuant to this Section 6.

6.1 Price. No Incentive Stock Option or Nonstatutory Option may have an Option
Price less than the Fair Market Value of the Shares on the Grant Date.

6.2 Term. No Option shall be exercisable after its Expiration Date. No Option
may have an Expiration Date that is more than six years after its Grant Date.
Additional provisions regarding the term of Incentive Stock Options are provided
in Sections 7(a) and 7(e).

6.3 Vesting. Options shall be vested and exercisable in accordance with a
schedule related to the Grant Date, the date the Optionee’s directorship,
employment or consultancy begins, or a different date specified in the Option
Agreement provided, however, Options shall not vest or be exercisable within a
six month period starting on the Grant Date.

6.4 Form and Method of Payment.



  (a)   The Board or Committee shall determine the acceptable form and method of
payment for exercising an Option. So long as variable accounting pursuant to
“APB 25” does not apply and the Board or Committee otherwise determines there is
no material adverse accounting consequence at the time of exercise, the Board or
Committee may require the delivery in Shares for the value of the net
appreciation of the Shares at the time of exercise over the exercise price.



  (b)   Acceptable forms of payment for all Option Shares are cash, check or
wire transfer, denominated in U.S. dollars except as specified by the
Administrator for non-U.S. Employees or non-U.S. sub-plans.



  (c)   In addition, the Administrator may permit payment to be made by any of
the following methods:



  i.   other Shares, or the designation of other Shares, which (A) are “mature”
shares for purposes of avoiding variable accounting treatment under generally
accepted accounting principles (generally mature shares are those that have been
owned by the Optionee for more than six months on the date of surrender), and
(B) have a Fair Market Value on the date of surrender equal to the Option Price
of the Shares as to which the Option is being exercised;



  ii.   provided that a public market exists for the Shares, consideration
received by the Company under a procedure under which a licensed broker-dealer
advances funds on behalf of an Optionee or sells Option Shares on behalf of an
Optionee (a “Cashless Exercise Procedure”), provided that if the Company extends
or arranges for the extension of credit to an Optionee under any Cashless
Exercise Procedure, no Officer or Director may participate in that Cashless
Exercise Procedure;



  iii.   cancellation of any debt owed by the Company or any Affiliate to the
Optionee by the Company including without limitation waiver of compensation due
or accrued for services previously rendered to the Company; and



  iv.   any combination of the methods of payment permitted by any paragraph of
this Section 6.4.



  v.   The Administrator may also permit any other form or method of payment for
Option Shares permitted by Applicable Law.

6.5 Nonassignability of Options. Except as determined by the Administrator, no
Option shall be assignable or otherwise transferable by the Optionee except by
will or by the laws of descent and distribution. However, Options may be
transferred and exercised in accordance with a Domestic Relations Order and may
be exercised by a guardian or conservator appointed to act for the Optionee.
Incentive Stock Options may only be assigned in compliance with Section 7(h).

6.6 Substitute Options. The Board may cause the Company to grant Substitute
Options in connection with the acquisition by the Company or an Affiliate of
equity securities of any entity (including by merger, tender offer, or other
similar transaction) or of all or a portion of the assets of any entity. Any
such substitution shall be effective on the effective date of the acquisition.
Substitute Options may be Nonstatutory Options or Incentive Stock Options.
Unless and to the extent specified otherwise by the Board, Substitute Options
shall have the same terms and conditions as the options they replace, except
that (subject to the provisions of Section 10) Substitute Options shall be
Options to purchase Shares rather than equity securities of the granting entity
and shall have an Option Price determined by the Board.

6.7 Repricings. Options may not be repriced, replaced or regranted through
cancellation or modification without stockholder approval.

7. Incentive Stock Options

The following rules apply only to Incentive Stock Options and only to the extent
these rules are more restrictive than the rules that would otherwise apply under
this Plan. With the consent of the Optionee, or where this Plan provides that an
action may be taken notwithstanding any other provision of this Plan, the
Administrator may deviate from the requirements of this Section, notwithstanding
that any Incentive Stock Option modified by the Administrator will thereafter be
treated as a Nonstatutory Option.



  (a)   The Expiration Date of an Incentive Stock Option shall not be later than
six years from its Grant Date, with the result that no Incentive Stock Option
may be exercised after the expiration of six years from its Grant Date.



  (b)   No Incentive Stock Option may be granted more than ten years from the
date this Plan was approved by the Board.



  (c)   Options intended to be incentive stock options under Section 422 of the
Code that are granted to any single Optionee under all incentive stock option
plans of the Company and its Affiliates, including incentive stock options
granted under this Plan, may not vest at a rate of more than $100,000 in Fair
Market Value of stock (measured on the grant dates of the options) during any
calendar year. For this purpose, an option vests with respect to a given share
of stock the first time its holder may purchase that share, notwithstanding any
right of the Company to repurchase that share. Unless the administrator of that
option plan specifies otherwise in the related agreement governing the option,
this vesting limitation shall be applied by, to the extent necessary to satisfy
this $100,000 rule, treating certain stock options that were intended to be
incentive stock options under Section 422 of the Code as Nonstatutory Options.
The stock options or portions of stock options to be reclassified as
Nonstatutory Options are those with the highest option prices, whether granted
under this Plan or any other equity compensation plan of the Company or any
Affiliate that permits that treatment. This Section 7(c) shall not cause an
Incentive Stock Option to vest before its original vesting date or cause an
Incentive Stock Option that has already vested to cease to be vested.



  (d)   In order for an Incentive Stock Option to be exercised for any form of
payment other than those described in Section 6.4(b), that right must be stated
at the time of grant in the Option Agreement relating to that Incentive Stock
Option.



  (e)   Any Incentive Stock Option granted to a Ten Percent Stockholder, must
have an Expiration Date that is not later than five years from its Grant Date,
with the result that no such Option may be exercised after the expiration of
five years from the Grant Date. A “Ten Percent Stockholder” is any person who,
directly or by attribution under Section 424(d) of the Code, owns stock
possessing more than ten percent of the total combined voting power of all
classes of stock of the Company or of any Affiliate on the Grant Date.



  (f)   The Option Price of an Incentive Stock Option shall never be less than
the Fair Market Value of the Shares at the Grant Date. The Option Price for the
Shares covered by an Incentive Stock Option granted to a Ten Percent Stockholder
shall never be less than 110% of the Fair Market Value of the Shares at the
Grant Date.



  (g)   Incentive Stock Options may be granted only to Employees. If an Optionee
changes status from an Employee to a Consultant, that Optionee’s Incentive Stock
Options become Nonstatutory Options if not exercised within the time period
described in Section 7(i) (determined by treating that change in status as a
Termination solely for purposes of this Section 7(g)).



  (h)   No rights under an Incentive Stock Option may be transferred by the
Optionee, other than by will or the laws of descent and distribution. During the
life of the Optionee, an Incentive Stock Option may be exercised only by the
Optionee. The Company’s compliance with a Domestic Relations Order, or the
exercise of an Incentive Stock Option by a guardian or conservator appointed to
act for the Optionee, shall not violate this Section 7(h).



  (i)   An Incentive Stock Option shall be treated as a Nonstatutory Option if
it remains exercisable after, and is not exercised within, the three-month
period beginning with the Optionee’s Termination for any reason other than the
Optionee’s death or disability (as defined in Section 22(e) of the Code). In the
case of Termination due to disability, an Incentive Stock Option shall be
treated as a Nonstatutory Option if it remains exercisable after, and is not
exercised within, one year after the Optionee’s Termination. In the case of
Termination due to death, an Incentive Stock Option shall continue to be treated
as an Incentive Stock Option while it remains exercisable.



  (j)   An Incentive Stock Option may only be modified by the Board.

8. Stock Awards and Cash Awards

              8.1   Reserved.
8.2
      Stock Awards. The following rules apply to all Stock Awards:



  (a)   General. Total Stock Awards shall not exceed 4,365,000 Shares plus such
restricted stock awards which do not vest and are repurchased by the Company
pursuant to the Former Plan. No Employee, Director or Consultant may be granted
one or more Stock Awards in any fiscal year of the Company under the Plan in
excess of 500,000 Shares, subject to adjustment pursuant to Section 10. The
specific terms and conditions of a Stock Award applicable to the Awardee shall
be provided for in the Award Agreement; provided, however, that Shares subject
to a Stock Award granted after November 16, 2005 shall vest over a period of at
least as long as one of the following vesting periods, as applicable, or such
greater vesting period as may otherwise be set forth in an Award Agreement: 1)
for Shares that vest based upon an Awardee’s continued service with the Company
or Affiliate, a minimum of three (3) years from the date of grant, or 2) for
Shares that vest based upon the satisfaction of Objectively Determinable
Performance Conditions, a minimum of one (1) year from the date of grant;
provided that, in each case, vesting may begin immediately upon the Grant Date.
The Award Agreement shall state the number of Shares that the Awardee shall be
entitled to receive or purchase, the terms and conditions on which the Shares
shall vest, the price to be paid, whether Shares are to be delivered at the time
of grant or at some deferred date specified in the Award Agreement (e.g. a
restricted stock unit award agreement), whether the Award is payable solely in
Shares, cash or either and, if applicable, the time within which the Awardee
must accept such offer. The offer shall be accepted by execution of the Award
Agreement. The Administrator may require that all Shares subject to a right of
repurchase or risk of forfeiture be held in escrow until such repurchase right
or risk of forfeiture lapses. Subject to Section 5.2(b), the grant or vesting of
a Stock Award may be made contingent on the achievement of Objectively
Determinable Performance Conditions. Acceleration of vesting of any Stock Award
shall not be permitted by the Administrator except as otherwise provided under
Section 10 or Section 11, as may be applicable.



  (b)   Right of Repurchase. If so provided in the Award Agreement and subject
to Section 16.2, Award Shares acquired pursuant to a Stock Award may be subject
to repurchase by the Company or an Affiliate if not vested in accordance with
the Award Agreement.

Form of Payment. The Administrator shall determine the acceptable form and
method of payment for exercising a Stock Award. Acceptable forms of payment for
all Award Shares are cash, check or wire transfer, denominated in U.S. dollars
except as specified by the Administrator for non-U.S. sub-plans. In addition,
the Administrator may permit payment to be made by any of the methods permitted
with respect to the exercise of Options pursuant to Section 6.4.



  (c)   Nonassignability of Stock Awards. Except as determined by the
Administrator, no Stock Award shall be assignable or otherwise transferable by
the Awardee except by will or by the laws of descent and distribution.
Notwithstanding anything to the contrary herein, Stock Awards may be transferred
and exercised in accordance with a Domestic Relations Order.



  (d)   Substitute Stock Award. The Board may cause the Company to grant
Substitute Stock Awards in connection with the acquisition by the Company or an
Affiliate of equity securities of any entity (including by merger) or all or a
portion of the assets of any entity. Unless and to the extent specified
otherwise by the Board, Substitute Stock Awards shall have the same terms and
conditions as the stock awards they replace, except that (subject to the
provisions of Section 10) Substitute Stock Awards shall be Stock Awards to
purchase Shares rather than equity securities of the granting entity and shall
have a Purchase Price that, as determined by the Board in its sole and absolute
discretion, properly reflects the substitution. Any such Substituted Stock Award
shall be effective on the effective date of the acquisition.

8.3 Cash Awards. The following rules apply to all Cash Awards:

Cash Awards may be granted either alone, in addition to, or in tandem with other
Awards granted under this Plan. After the Administrator determines that it will
offer a Cash Award, it shall advise the Awardee, by means of an Award Agreement,
of the terms, conditions and restrictions related to the Cash Award. Subject to
Section 5.2(b), the grant or vesting of any Cash Award may be made contingent on
the achievement of Objectively Determinable Performance Conditions.

9. Exercise of Awards

9.1 In General. An Award shall be exercisable in accordance with this Plan and
the Award Agreement under which it is granted.

9.2 Time of Exercise. Options and Stock Awards shall be considered exercised
when the Company receives: (a) written notice of exercise from the person
entitled to exercise the Option or Stock Award, (b) full payment, or provision
for payment, in a form and method approved by the Administrator, for the Shares
for which the Option or Stock Award is being exercised, and (c) with respect to
Nonstatutory Options, payment, or provision for payment, in a form approved by
the Administrator, of all applicable withholding taxes due upon exercise. An
Award may not be exercised for a fraction of a Share.

9.3 Issuance of Award Shares. The Company shall issue Award Shares in the name
of the person properly exercising the Award. If the Awardee is that person and
so requests, the Award Shares shall be issued in the name of the Awardee and the
Awardee’s spouse. The Company shall endeavor to issue Award Shares promptly
after an Award is exercised or after the Grant Date of a Stock Award, as
applicable. Until Award Shares are actually issued, as evidenced by the
appropriate entry on the stock register of the Company or its transfer agent,
the Awardee will not have the rights of a stockholder with respect to those
Award Shares, even though the Awardee has completed all the steps necessary to
exercise the Award. No adjustment shall be made for any dividend, distribution,
or other right for which the record date precedes the date the Award Shares are
issued, except as provided in Section 10.

9.4 Termination.



  (a)   In General. Except as provided in an Award Agreement or in writing by
the Administrator, including in an Award Agreement, and as otherwise provided in
Sections 9.4(b), (c), (d) and (e) after an Awardee’s Termination, the Awardee’s
Awards shall be exercisable to the extent (but only to the extent) they are
vested on the date of that Termination and only during the three months after
the Termination, but in no event after the Expiration Date. To the extent the
Awardee does not exercise an Award within the time specified for exercise, the
Award shall automatically terminate. Unless waived by the Company’s Human
Resources department (which determination may be made on a case by case basis
without any requirement to consider whether or not this provision was waived in
any previous case whether similar or not, except that the Company’s Human
Resources department may not exercise such discretion with respect to a person
who is or within six months of his termination was a reporting person for
purposes of Section 16 of the Exchange Act), in the event the Awardee is
terminated by the Company for Cause, any vested Options which are unexercised as
of the date of Awardee’s Termination shall expire and become unexercisable
thereafter. In the case of persons subject to Section 16 of the Exchange Act,
such waiver must be made by the Board or Committee if so required under the
rules of the Exchange Act. For purposes of this Section 9.4, Cause shall mean
the commission of any act of fraud, embezzlement or dishonesty by the Awardee,
any unauthorized use or disclosure by such person of confidential information or
trade secrets of the Company, or any other intentional misconduct by such person
adversely affecting the business or affairs of the Company in a material manner.
The foregoing definition shall not be deemed to be inclusive of all the acts or
omissions which the Company may consider as grounds for the dismissal or
discharge of any Awardee or other person in the service of the Company.



  (b)   Leaves of Absence. Unless otherwise provided in the Award Agreement, no
Award may be exercised more than three months after the beginning of a leave of
absence, other than a personal or medical leave approved by an authorized
representative of the Company with employment guaranteed upon return. Awards
shall not continue to vest during a leave of absence, unless otherwise
determined by the Administrator with respect to an approved personal or medical
leave with employment guaranteed upon return.



  (c)   Death or Disability. Unless otherwise provided by the Administrator, if
an Awardee’s Termination is due to death or disability (as determined by the
Administrator with respect to all Awards other than Incentive Stock Options and
as defined by Section 22(e) of the Code with respect to Incentive Stock
Options), all Awards of that Awardee to the extent exercisable at the date of
that Termination may be exercised for one year after that Termination, but in no
event after the Expiration Date. In the case of Termination due to death, an
Award may be exercised as provided in Section 17. In the case of Termination due
to disability, if a guardian or conservator has been appointed to act for the
Awardee and been granted this authority as part of that appointment, that
guardian or conservator may exercise the Award on behalf of the Awardee. Death
or disability occurring after an Awardee’s Termination shall not cause the
Termination to be treated as having occurred due to death or disability. To the
extent an Award is not so exercised within the time specified for its exercise,
the Award shall automatically terminate.



  (d)   Divestiture. If an Awardee’s Termination is due to a Divestiture, the
Board may take any one or more of the actions described in Section 10.3 or 10.4
with respect to the Awardee’s Awards.



  (e)   Administrator Discretion. Notwithstanding the provisions of Section 9.4
(a)-(e), the Plan Administrator shall have complete discretion, exercisable
either at the time an Award is granted or at any time while the Award remains
outstanding, to:



  i.   Extend the period of time for which the Award is to remain exercisable
following the Awardee’s Termination, from the limited exercise period otherwise
in effect for that Award to such greater period of time as the Administrator
shall deem appropriate, but in no event beyond the Expiration Date; and/or



  ii.   Permit the Award to be exercised during the applicable post-Termination
exercise period, not only with respect to the number of vested Shares for which
such Award may be exercisable at the time of the Awardee’s Termination but also
with respect to one or more additional installments in which the Awardee would
have vested had the Awardee not been subject to Termination.



  (f)   Consulting or Employment Relationship. Nothing in this Plan or in any
Award Agreement, and no Award or the fact that Award Shares remain subject to
repurchase rights, shall: (A) interfere with or limit the right of the Company
or any Affiliate to terminate the employment or consultancy of any Awardee at
any time, whether with or without cause or reason, and with or without the
payment of severance or any other compensation or payment, or (B) interfere with
the application of any provision in any of the Company’s or any Affiliate’s
charter documents or Applicable Law relating to the election, appointment, term
of office, or removal of a Director.

10. Certain Transactions and Events

10.1 In General.

Except as provided in this Plan, no change in the capital structure of the
Company, merger, sale or other disposition of assets or a subsidiary, change in
control, issuance by the Company of shares of any class of securities or
securities convertible into shares of any class of securities, exchange or
conversion of securities, or other transaction or event shall require or be the
occasion for any adjustments of the type described in this Section 10.

10.2 Mandatory Anti-Dilution Adjustment for Changes in Capital Structure. In the
event of any change to the securities of the Company subject to the Plan, or
subject to any Stock Award, without the receipt of consideration by the Company,
including any merger, consolidation, reorganization, stock split, reverse stock
split, recapitalization, reincorporation, exchange, combination or
reclassification of stock, stock dividend, spin-off, extraordinary cash or other
property dividend, liquidating dividend, or any other similar change to the
capital structure of the Company not involving the receipt of consideration by
the Company, all appropriate antidilution adjustments shall be made to: (a) the
number and type of Awards that may be granted under this Plan, (b) the number
and type of Options that may be granted to any individual under this Plan,
(c) the Purchase Price of any Stock Award, (d) the Option Price and number and
class of securities issuable under each outstanding Option, and (e) the
repurchase price of any securities substituted for Award Shares that are subject
to repurchase rights. For purposes of this Section 10.2, a Fundamental
Transaction or Change in Control or conversion of any convertible securities of
the Company shall not be treated as a transaction “without the receipt of
consideration” by the Company.

10.3 Fundamental Transactions. Except for grants to Non-Employee Directors
pursuant to Section 11 herein, in the event of (a) a merger or consolidation in
which the Company is not the surviving corporation (other than a merger or
consolidation with a wholly-owned subsidiary, a reincorporation of the Company
in a different jurisdiction, or other transaction in which there is no
substantial change in the stockholders of the Company or their relative stock
holdings and the Awards granted under this Plan are assumed, converted or
replaced by the successor corporation, which assumption shall be binding on all
Participants), (b) a merger in which the Company is the surviving corporation
but after which the stockholders of the Company immediately prior to such merger
(other than any stockholder that merges, or which owns or controls another
corporation that merges, with the Company in such merger) cease to own their
shares or other equity interest in the Company, (c) the sale of all or
substantially all of the assets of the Company, or (d) the acquisition, sale, or
transfer of more than 50% of the outstanding shares of the Company by tender
offer or similar transaction (each, a “Fundamental Transaction”), any or all
outstanding Awards may be assumed, converted or replaced by the successor
corporation (if any), which assumption, conversion or replacement shall be
binding on all participants under this Plan. In the alternative, the successor
corporation may substitute equivalent Awards or provide substantially similar
consideration to participants as was provided to stockholders (after taking into
account the existing provisions of the Awards). The successor corporation may
also issue, in place of outstanding Shares held by the participants,
substantially similar shares or other property subject to repurchase
restrictions no less favorable to the participant. In the event such successor
corporation (if any) does not assume or substitute Awards, as provided above,
pursuant to a transaction described in this Subsection 10.3, the vesting with
respect to such Awards shall fully and immediately accelerate or the repurchase
rights of the Company shall fully and immediately terminate, as the case may be,
so that the Awards may be exercised or the repurchase rights shall terminate
before, or otherwise in connection with the closing or completion of the
Fundamental Transaction or event, but then terminate. Notwithstanding anything
in this Plan to the contrary, the Committee may, in its sole discretion, provide
that the vesting of any or all Award Shares subject to vesting or right of
repurchase shall accelerate or lapse, as the case may be, upon a transaction
described in this Section 10.3. If the Committee exercises such discretion with
respect to Options, such Options shall become exercisable in full prior to the
consummation of such event at such time and on such conditions as the Committee
determines, and if such Options are not exercised prior to the consummation of
the Fundamental Transaction, they shall terminate at such time as determined by
the Committee. Subject to any greater rights granted to participants under the
foregoing provisions of this Section 10.3, in the event of the occurrence of any
Fundamental Transaction, any outstanding Awards shall be treated as provided in
the applicable agreement or plan of merger, consolidation, dissolution,
liquidation, or sale of assets.

10.4 Changes of Control. The Board may also, but need not, specify that other
transactions or events constitute a “Change in Control”. The Board may do that
either before or after the transaction or event occurs. Examples of transactions
or events that the Board may treat as Changes of Control are: (a) any person or
entity, including a “group” as contemplated by Section 13(d)(3) of the Exchange
Act, acquires securities holding 30% or more of the total combined voting power
or value of the Company, or (b) as a result of or in connection with a contested
election of Company Directors, the persons who were Company Directors
immediately before the election cease to constitute a majority of the Board. In
connection with a Change in Control, notwithstanding any other provision of this
Plan, the Board may, but need not, take any one or more of the actions described
in Section 10.3. In addition, the Board may extend the date for the exercise of
Awards (but not beyond their original Expiration Date). The Board need not adopt
the same rules for each Award or each Awardee. Notwithstanding anything in this
Plan to the contrary, in the event of an involuntary Termination of services for
any reason other than death, disability or Cause, within 18 months following the
consummation of a Fundamental Transaction or Change in Control, any Awards,
assumed or substituted in a Fundamental Transaction or Change in Control, which
are subject to vesting conditions and/or the right of repurchase in favor of the
Company or a successor entity, shall accelerate fully so that such Award Shares
are immediately exercisable upon Termination or, if subject to the right of
repurchase in favor of the Company, such repurchase rights shall lapse as of the
date of Termination. Such Awards shall be exercisable for a period of one
(1) year following termination, but in no event after the Expiration Date.

10.5 Divestiture. If the Company or an Affiliate sells or otherwise transfers
equity securities of an Affiliate to a person or entity other than the Company
or an Affiliate, or leases, exchanges or transfers all or any portion of its
assets to such a person or entity, then the Board may specify that such
transaction or event constitutes a “Divestiture”. In connection with a
Divestiture, notwithstanding any other provision of this Plan, the Board may,
but need not, take one or more of the actions described in Section 10.3 or 10.4
with respect to Awards or Award Shares held by, for example, Employees,
Directors or Consultants for whom that transaction or event results in a
Termination. The Board need not adopt the same rules for each Award or Awardee.

10.6 Dissolution. If the Company adopts a plan of dissolution, the Board may
cause Awards to be fully vested and exercisable (but not after their Expiration
Date) before the dissolution is completed but contingent on its completion and
may cause the Company’s repurchase rights on Award Shares to lapse upon
completion of the dissolution. The Board need not adopt the same rules for each
Award or each Awardee. Notwithstanding anything herein to the contrary, in the
event of a dissolution of the Company, to the extent not exercised before the
earlier of the completion of the dissolution or their Expiration Date, Awards
shall terminate immediately prior to the dissolution.

10.7 Cut-Back to Preserve Benefits. If the Administrator determines that the net
after-tax amount to be realized by any Awardee, taking into account any
accelerated vesting, termination of repurchase rights, or cash payments to that
Awardee in connection with any transaction or event set forth in this Section 10
would be greater if one or more of those steps were not taken or payments were
not made with respect to that Awardee’s Awards or Award Shares, then, at the
election of the Awardee, to such extent, one or more of those steps shall not be
taken and payments shall not be made.

11. Non-Employee Director Awards

11.1 Non-Employee Director Awards.



  (a)   General. Awards may be granted by the Committee pursuant to this
Section 11.1 to: (i) each Non-Employee Director who is first elected or
appointed to the Board at any time after the Effective Date, and (ii) commencing
in 2004, on the date of each annual meeting of stockholders, each individual who
is to continue serving as a Non-Employee Director, provided, however, that such
individual has served as a Non-Employee Director for at least six (6) months.
Subject to this Section 11.1, the Committee shall determine the terms of each
such Award, including, without limitation, the type of Award, the number of
Shares subject to such Award, the Option Price (but not below the Fair Market
Value at the date of grant), of any such Awards, the term of the Award (which
shall not exceed six years) and the time or times at which any such Awards may
be exercised.



  (b)   Termination of Service. Except as otherwise provided in Section 11.3,
after Awardee ceases to serve as a Non-Employee Director, Employee or Consultant
(the “Cessation Date”) Awards granted pursuant to Section 11.1 held by the
Awardee on the Cessation Date shall be exercisable to the extent (but only to
the extent) they are vested on the Cessation Date and only during the twelve
months after such Cessation Date, but in no event after the Expiration Date. To
the extent the Awardee does not exercise an Award within the twelve months after
the Cessation Date, the Award shall automatically terminate. In the case of a
cessation of service due to death, an Award may be exercised as provided in
Section 17. In the case of a cessation of service due to disability, if a
guardian or conservator has been appointed to act for the Awardee and been
granted this authority as part of that appointment, that guardian or conservator
may exercise the Award on behalf of the Awardee. Death or disability occurring
after an Awardee’s cessation of service shall not cause the cessation of service
to be treated as having occurred due to death or disability.



  (c)   Board Discretion. The Awards under this Section 11.1 are not intended as
the exclusive Awards that may be made to Non-Employee Directors under this Plan.
Subject to Section 8.2(a), the Committee may, in its discretion, amend the Plan
with respect to the terms of the Awards herein, may add or substitute other
Awards or may temporarily or permanently suspend Awards hereunder, all without
approval of the Company’s stockholders.

11.2 Reserved.

11.3 Certain Transactions and Events



  (a)   In the event of a Fundamental Transaction while the Awardee remains a
Non-Employee Director, the Shares at the time subject to each outstanding Option
held by such Awardee pursuant to Section 11, but not otherwise vested, shall
automatically vest in full so that each such Option shall, immediately prior to
the effective date of the Fundamental Transaction, become exercisable for all
the Shares as fully vested Shares and may be exercised for any or all of those
vested Shares. Immediately following the consummation of the Fundamental
Transaction, each Option shall terminate and cease to be outstanding, except to
the extent assumed by the successor corporation (or Affiliate thereof).



  (b)   In the event of a Change in Control while the Awardee remains a
Non-Employee Director, the Shares at the time subject to each outstanding Option
held by such Awardee pursuant to Section 11, but not otherwise vested, shall
automatically vest in full so that each such Option shall, immediately prior to
the effective date of the Change in Control, become exercisable for all the
Shares as fully vested Shares and may be exercised for any or all of those
vested Shares. Each such Option shall remain exercisable for such fully vested
Shares until the expiration or sooner termination of the Option term in
connection with a Change in Control.



  (c)   Each Option which is assumed in connection with a Fundamental
Transaction shall be appropriately adjusted, immediately after such Fundamental
Transaction, to apply to the number and class of securities which would have
been issuable to the Awardee in consummation of such Fundamental Transaction had
the Option been exercised immediately prior to such Fundamental Transaction.
Appropriate adjustments shall also be made to the Option Price payable per share
under each outstanding Option, provided the aggregate Option Price payable for
such securities shall remain the same. To the extent the actual holders of the
Company’s outstanding Common Stock receive cash consideration for their Common
Stock in consummation of the Fundamental Transaction, the successor corporation
may, in connection with the assumption of the outstanding Options granted
pursuant to Section 11, substitute one or more shares of its own common stock
with a fair market value equivalent to the cash consideration paid per share of
Common Stock in such Fundamental Transaction.



  (d)   The grant of Options pursuant to Section 11 shall in no way affect the
right of the Company to adjust, reclassify, reorganize or otherwise change its
capital or business structure or to merge, consolidate, dissolve, liquidate or
sell or transfer all or any part of its business or assets.



  (e)   The remaining terms of each Option granted pursuant to Section 11 shall,
as applicable, be the same as terms in effect for Awards granted under this
Plan. Notwithstanding the foregoing, the provisions of Section 9.4 and
Section 10 shall not apply to Options granted pursuant to Section 11.

11.4 Limited Transferability of Options. Each Option granted pursuant to
Section 11 may be assigned in whole or in part during the Awardee’s lifetime to
one or more members of the Awardee’s family or to a trust established
exclusively for one or more of such family members or to an entity in which the
Awardee is majority owner or to the Awardee ‘s former spouse, to the extent such
assignment is in connection with the Awardee ‘s estate or financial plan or
pursuant to a Domestic Relations Order. The assigned portion may only be
exercised by the person or persons who acquire a proprietary interest in the
Option pursuant to the assignment. The terms applicable to the assigned portion
shall be the same as those in effect for the Option immediately prior to such
assignment and shall be set forth in such documents issued to the assignee as
the Administrator may deem appropriate. The Awardee may also designate one or
more persons as the beneficiary or beneficiaries of his or her outstanding
Options under Section 11, and those Options shall, in accordance with such
designation, automatically be transferred to such beneficiary or beneficiaries
upon the Awardee ‘s death while holding those Options. Such beneficiary or
beneficiaries shall take the transferred Options subject to all the terms and
conditions of the applicable Award Agreement evidencing each such transferred
Option, including (without limitation) the limited time period during which the
Option may be exercised following the Awardee ‘s death.

12. Withholding and Tax Reporting

12.1 Tax Withholding Alternatives



  (a)   General. Whenever Award Shares are issued or become free of
restrictions, the Company may require the Awardee to remit to the Company an
amount sufficient to satisfy any applicable tax withholding requirement, whether
the related tax is imposed on the Awardee or the Company. The Company shall have
no obligation to deliver Award Shares or release Award Shares from an escrow or
permit a transfer of Award Shares until the Awardee has satisfied those tax
withholding obligations. Whenever payment in satisfaction of Awards is made in
cash, the payment will be reduced by an amount sufficient to satisfy all tax
withholding requirements.



  (b)   Method of Payment. The Awardee shall pay any required withholding using
the forms of consideration described in Section 6.4(b), except that, in the
discretion of the Administrator, the Company may also permit the Awardee to use
any of the forms of payment described in Section 6.4(c). The Administrator, in
its sole discretion, may also permit Award Shares to be withheld to pay required
withholding. If the Administrator permits Award Shares to be withheld, the Fair
Market Value of the Award Shares withheld, as determined as of the date of
withholding, shall not exceed the amount determined by the applicable minimum
statutory withholding rates.

12.2 Reporting of Dispositions. Any holder of Option Shares acquired under an
Incentive Stock Option shall promptly notify the Administrator, following such
procedures as the Administrator may require, of the sale or other disposition of
any of those Option Shares if the disposition occurs during: (a) the longer of
two years after the Grant Date of the Incentive Stock Option and one year after
the date the Incentive Stock Option was exercised, or (b) such other period as
the Administrator has established.

13. Compliance with Law

The grant of Awards and the issuance and subsequent transfer of Award Shares
shall be subject to compliance with all Applicable Law, including all applicable
securities laws. Awards may not be exercised, and Award Shares may not be
transferred, in violation of Applicable Law. Thus, for example, Awards may not
be exercised unless: (a) a registration statement under the Securities Act is
then in effect with respect to the related Award Shares, or (b) in the opinion
of legal counsel to the Company, those Award Shares may be issued in accordance
with an applicable exemption from the registration requirements of the
Securities Act and any other applicable securities laws. The failure or
inability of the Company to obtain from any regulatory body the authority
considered by the Company’s legal counsel to be necessary or useful for the
lawful issuance of any Award Shares or their subsequent transfer shall relieve
the Company of any liability for failing to issue those Award Shares or
permitting their transfer. As a condition to the exercise of any Award or the
transfer of any Award Shares, the Company may require the Awardee to satisfy any
requirements or qualifications that may be necessary or appropriate to comply
with or evidence compliance with any Applicable Law.

14. Amendment or Termination of this Plan or Outstanding Awards

14.1 Amendment and Termination. The Board may at any time amend, suspend, or
terminate this Plan.

14.2 Stockholder Approval. The Company shall obtain the approval of the
Company’s stockholders with respect to any Plan amendment that purports to
increase the number of Shares available for issuance under the Plan except as
otherwise provided under Section 3.1 or Section 10.2. Stockholder approval shall
also be sought where necessary or desirable to comply with any Applicable Law or
with the requirements applicable to the grant of Awards intended to be Incentive
Stock Options. The Board may also, but need not, require that the Company’s
stockholders approve any other amendments to this Plan.

14.3 Effect. No amendment, suspension, or termination of this Plan, and no
modification of any Award even in the absence of an amendment, suspension, or
termination of this Plan, shall impair any existing contractual rights of any
Awardee unless the affected Awardee consents to the amendment, suspension,
termination, or modification. Notwithstanding anything herein to the contrary,
no such consent shall be required if the Board determines, in its sole and
absolute discretion, that the amendment, suspension, termination, or
modification: (a) is required or advisable in order for the Company, this Plan
or the Award to satisfy Applicable Law, to meet the requirements of any
accounting standard or to avoid any adverse accounting treatment, or (b) in
connection with any transaction or event described in Section 10, is in the best
interests of the Company or its stockholders. The Board may, but need not, take
the tax or accounting consequences to affected Awardees into consideration in
acting under the preceding sentence. Those decisions shall be final, binding and
conclusive. Termination of this Plan shall not affect the Administrator’s
ability to exercise the powers granted to it under this Plan with respect to
Awards granted before the termination of Award Shares issued under such Awards
even if those Award Shares are issued after the termination.

15. Reserved Rights

15.1 Nonexclusivity of this Plan. This Plan shall not limit the power of the
Company or any Affiliate to adopt other incentive arrangements including, for
example, the grant or issuance of stock options, stock, or other equity-based
rights under other plans.

15.2 Unfunded Plan. This Plan shall be unfunded. Although bookkeeping accounts
may be established with respect to Awardees, any such accounts will be used
merely as a convenience. The Company shall not be required to segregate any
assets on account of this Plan, the grant of Awards, or the issuance of Award
Shares. The Company and the Administrator shall not be deemed to be a trustee of
stock or cash to be awarded under this Plan. Any obligations of the Company to
any Awardee shall be based solely upon contracts entered into under this Plan,
such as Award Agreements. No such obligations shall be deemed to be secured by
any pledge or other encumbrance on any assets of the Company. Neither the
Company nor the Administrator shall be required to give any security or bond for
the performance of any such obligations.

16. Special Arrangements Regarding Award Shares

16.1 Escrow of Stock Certificates. To enforce any restrictions on Award Shares,
the Administrator may require their holder to deposit the certificates
representing Award Shares, with stock powers or other transfer instruments
approved by the Administrator endorsed in blank, with the Company or an agent of
the Company to hold in escrow until the restrictions have lapsed or terminated.
The Administrator may also cause a legend or legends referencing the
restrictions to be placed on the certificates.

16.2 Repurchase Rights



  (a)   General. If a Stock Award is subject to vesting conditions, the Company
shall have the right, during the seven months after the Awardee’s Termination,
to repurchase any or all of the Award Shares that were unvested as of the date
of that Termination. The repurchase price shall be determined by the
Administrator in accordance with this Section 16.2 which shall be either (i) the
Purchase Price for the Award Shares (minus the amount of any cash dividends paid
or payable with respect to the Award Shares for which the record date precedes
the repurchase) or (ii) the lower of (A) the Purchase Price for the Shares or
(B) the Fair Market Value of those Award Shares as of the date of the
Termination. The repurchase price shall be paid in cash. The Company may assign
this right of repurchase.



  (b)   Procedure. The Company or its assignee may choose to give the Awardee a
written notice of exercise of its repurchase rights under this Section 16.2.
However, the Company’s failure to give such a notice shall not affect its rights
to repurchase Award Shares. The Company must, however, tender the repurchase
price during the period specified in this Section 16.2 for exercising its
repurchase rights in order to exercise such rights.

17. Beneficiaries

An Awardee may file a written designation of one or more beneficiaries who are
to receive the Awardee’s rights under the Awardee’s Awards after the Awardee’s
death. An Awardee may change such a designation at any time by written notice.
If an Awardee designates a beneficiary, the beneficiary may exercise the
Awardee’s Awards after the Awardee’s death. If an Awardee dies when the Awardee
has no living beneficiary designated under this Plan, the Company shall allow
the executor or administrator of the Awardee’s estate to exercise the Award or,
if there is none, the person entitled to exercise the Option under the Awardee’s
will or the laws of descent and distribution. In any case, no Award may be
exercised after its Expiration Date.

18. Miscellaneous

18.1 Governing Law. This Plan, the Award Agreements and all other agreements
entered into under this Plan, and all actions taken under this Plan or in
connection with Awards or Award Shares, shall be governed by the laws of the
State of Delaware.

18.2 Determination of Value. Fair Market Value shall be determined as follows:



  (a)   Listed Stock. If the Shares are traded on any established stock exchange
or quoted on a national market system, Fair Market Value shall be the closing
sales price for the Shares as quoted on that stock exchange or system for the
date the value is to be determined (the “Value Date”) as reported in The Wall
Street Journal or a similar publication. If no sales are reported as having
occurred on the Value Date, Fair Market Value shall be that closing sales price
for the last preceding trading day on which sales of Shares are reported as
having occurred. If no sales are reported as having occurred during the five
trading days before the Value Date, Fair Market Value shall be the closing bid
for Shares on the Value Date. If Shares are listed on multiple exchanges or
systems, Fair Market Value shall be based on sales or bid prices on the primary
exchange or system on which Shares are traded or quoted.



  (b)   Stock Quoted by Securities Dealer. If Shares are regularly quoted by a
recognized securities dealer but selling prices are not reported on any
established stock exchange or quoted on a national market system, Fair Market
Value shall be the mean between the high bid and low asked prices on the Value
Date. If no prices are quoted for the Value Date, Fair Market Value shall be the
mean between the high bid and low asked prices on the last preceding trading day
on which any bid and asked prices were quoted.



  (c)   No Established Market. If Shares are not traded on any established stock
exchange or quoted on a national market system and are not quoted by a
recognized securities dealer, the Administrator (following guidelines
established by the Board or Committee) will determine Fair Market Value in good
faith. The Administrator will consider the following factors, and any others it
considers significant, in determining Fair Market Value: (i) the price at which
other securities of the Company have been issued to purchasers other than
Employees, Directors, or Consultants, (ii) the Company’s stockholders’ equity,
prospective earning power, dividend-paying capacity, and non-operating assets,
if any, and (iii) any other relevant factors, including the economic outlook for
the Company and the Company’s industry, the Company’s position in that industry,
the Company’s goodwill and other intellectual property, and the values of
securities of other businesses in the same industry.

18.3 Reservation of Shares. During the term of this Plan, the Company shall at
all times reserve and keep available such number of Shares as are still issuable
under this Plan.

18.4 Electronic Communications. Any Award Agreement, notice of exercise of an
Award, or other document required or permitted by this Plan may be delivered in
writing or, to the extent determined by the Administrator, electronically.
Signatures may also be electronic if permitted by the Administrator.

18.5 Notices. Unless the Administrator specifies otherwise, any notice to the
Company under any Option Agreement or with respect to any Awards or Award Shares
shall be in writing (or, if so authorized by Section 18.4, communicated
electronically), shall be addressed to the Secretary of the Company, and shall
only be effective when received by the Secretary of the Company.

